Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, The claim is unclear as claim 3 is stated as being dependent on Claim 3. For the sake of prosecution, the examiner will consider the claim to be dependent on Claim 1.  

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (US 3775238 A) in view of Pook et al. (US 20120052247 A1).

Regarding Claim 1, Lyman teaches a movable surface of an aircraft, comprising: a front spar (Fig. 4 element 36) extending along a spanwise direction between opposing movable surface ends (Shown in Fig. 4); a plurality of ribs located at spaced intervals between the movable surface ends and defining a plurality of bays between adjacent pairs of the ribs (Fig. 4 element 49), each rib extending between the front spar and a trailing edge portion of the movable surface (Trailing edge shown in Fig. 4); an upper skin panel and a lower skin panel coupled to the plurality of ribs and the front spar.
	Lyman fails to explicitly teach a plurality of bead stiffeners coupled to an inner surface of at least one of the upper skin panel and the lower skin panel, the bead stiffeners within the bays being spaced apart from each other and oriented non-parallel to the front spar and having a bead stiffener cap having opposing cap ends respectively locate proximate the front spar and the trailing edge portion.
	However, Pook teaches a plurality of bead stiffeners (Fig. 1 elements 34) coupled to an inner surface of at least one of the upper skin panel and the lower skin panel, the bead stiffeners within the bays being spaced apart from each other and oriented non-parallel to the front spar (Shown in Fig. 1) and having a bead stiffener cap having opposing cap ends respectively locate proximate the front spar and the trailing edge portion (Stiffener caps shown at the ends of elements 34 shown in Fig. 1).
	Lyman and Pook are both analogous to the claimed invention as they are in the same field of aircraft structural support design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stiffeners of Lyman to be of the design disclosed by Pook. Doing so would allow for stiffening of the structure while increasing the stiffening support near the leading and trailing edges.

Regarding Claim 2, Lyman and Pook teach the limitations set forth in Claim 1.
	Lyman further discloses a rear spar located proximate the trailing edge portion and extending between opposing movable surface ends (Rear spar element shown in trailing edge of Fig. 4); at least some of the plurality of ribs extending between the front spar and the rear spar (Fig. 4 rib 49 shown to be a repeated pattern in the spanwise direction); the upper skin panel and the lower skin panel coupled to the plurality of ribs, the front spar, and the rear spar; and the opposing cap ends of each of the bead stiffeners respectively located proximate the front spar and the rear spar (Shown in Fig. 4). 

Regarding Claim 4, Lyman and Pook teach the limitations set forth in Claim 1.
	Lyman further discloses at least one of the upper skin panel and the lower skin panel has a panel thickness that is constant along the spanwise direction between the movable surface ends (Constant thickness shown in Fig. 4).

Regarding Claim 5, Lyman and Pook teach the limitations set forth in Claim 1.
	Pook further discloses the bead stiffener cap of at least some of the bead stiffeners has a rounded cross- sectional shape (Rounded cap shown in Fig. 2).

Regarding Claim 7, Lyman and Pook teach the limitations set forth in Claim 1.
	Lyman further discloses one or more of the ribs has a channel-shaped cross section having a rib web and an opposing pair of rib flanges; the rib web and the rib flanges are comprised of fabric plies; and the rib flange of at least one of the ribs having one or more 0-degree plies (“This material forms the panel sections or shell and may take the form of a solid laminate, as shown in FIG. 7 indicated by numeral 45, or a sandwich construction, indicated by numeral 46 in FIG. 10. FIG. 11 shows layers or plies of fibrous composite material 52'-54' laid next to each other in a predetermined orientation of fibers” Col. 7 lines 15-22).

Regarding Claim 8, Lyman and Pook teach the limitations set forth in Claim 1.
	Lyman further discloses the front spar has a channel-shaped cross section having a spar web and an opposing pair of spar outer flanges; the spar web and the spar outer flanges are comprised of fabric plies; and the spar outer flange having one or more 0-degree plies (“This material forms the panel sections or shell and may take the form of a solid laminate, as shown in FIG. 7 indicated by numeral 45, or a sandwich construction, indicated by numeral 46 in FIG. 10. FIG. 11 shows layers or plies of fibrous composite material 52'-54' laid next to each other in a predetermined orientation of fibers” Col. 7 lines 15-22).

Regarding Claim 9, Lyman and Pook teach the limitations set forth in Claim 1.
	Lyman further discloses the movable surface is an aileron (“Referring now in detail to FIG. 4, an embodiment of the unique integral structural configuration is illustrated in the general direction of arrow 30 which comprises a wing aileron as an example.” Col. 6 lines 43-46).

Regarding Claim 10, Lyman teaches a method of manufacturing a movable surface of an aircraft, comprising: coupling a plurality of ribs (Fig. 4 element 49) to a front spar (Fig. 4 element 36) of a movable surface, each rib extending between the front spar and a trailing edge portion of the movable surface (Shown in Fig. 4), the front spar extending along a spanwise direction between opposing movable surface ends of the movable surface, the ribs being located at spaced intervals between the movable surface ends and defining a plurality of bays between adjacent pairs of the ribs (Fig. 4 rib 49 shown to be a repeated pattern in the spanwise direction); and coupling the upper skin panel and the lower skin panel to the plurality of ribs and to the front spar.
	Lyman fails to explicitly teach coupling a plurality of bead stiffeners to an inner surface of at least one of an upper skin panel and a lower skin panel of the movable surface, the bead stiffeners within the bays being spaced apart from each other at a spanwise spacing and having a bead stiffener cap having opposing cap ends respectively located proximate the front spar and the trailing edge portion.
	However, Pook teaches coupling a plurality of bead stiffeners (Fig. 1 elements 34) to an inner surface of at least one of an upper skin panel and a lower skin panel of the movable surface, the bead stiffeners within the bays being spaced apart from each other at a spanwise spacing (Shown in Fig. 1) and having a bead stiffener cap having opposing cap ends respectively located proximate the front spar and the trailing edge portion (Stiffener caps shown at the ends of elements 34 shown in Fig. 1).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stiffening components of Lyman with the disclosed bead stiffeners of Pook. Doing so would allow for stiffening of the structure while increasing the stiffening support near the leading and trailing edges.

Regarding Claim 11, Lyman and Pook teach the limitations set forth in Claim 10.
	Lyman further discloses coupling the upper skin panel and the lower skin panel to a rear spar located proximate the trailing edge portion and extending along a spanwise direction between the movable surface ends (Fig. 4 shows upper and lower skin elements 31 and 32 being coupled by spars and ribs).

Regarding Claim 13, Lyman and Pook teach the limitations set forth in Claim 10.
	Lyman further discloses laying up a plurality of unidirectional plies to result in at least one of the upper skin panel and the lower skin panel having a panel thickness that is constant (Constant thickness shown in Fig. 4).

Regarding Claim 14, Lyman and Pook teach the limitations set forth in Claim 10.
	Pook further discloses laying up a plurality of fabric plies to result in the bead stiffeners each having a bead stiffener cap having a rounded cross sectional shape (Rounded cap shown in Fig. 2).

Regarding Claim 15, Lyman and Pook teach the limitations set forth in Claim 10.
	Lyman further discloses laying up a plurality of fabric plies to result in the ribs having a channel-shaped cross section having a rib web and an opposing pair of rib flanges; and interleaving one or more 0-degree plies within the fabric plies of the rib flanges (“This material forms the panel sections or shell and may take the form of a solid laminate, as shown in FIG. 7 indicated by numeral 45, or a sandwich construction, indicated by numeral 46 in FIG. 10. FIG. 11 shows layers or plies of fibrous composite material 52'-54' laid next to each other in a predetermined orientation of fibers” Col. 7 lines 15-22).

Regarding Claim 16, Lyman and Pook teach the limitations set forth in Claim 10.
	Lyman further discloses laying up a plurality of fabric plies to result in the front spar having a channel- shaped cross section having a spar web and an opposing pair of spar outer flanges; and interleaving one or more 0-degree plies within the fabric plies of the spar outer flanges one or more 0-degree plies (“This material forms the panel sections or shell and may take the form of a solid laminate, as shown in FIG. 7 indicated by numeral 45, or a sandwich construction, indicated by numeral 46 in FIG. 10. FIG. 11 shows layers or plies of fibrous composite material 52'-54' laid next to each other in a predetermined orientation of fibers” Col. 7 lines 15-22).

Regarding Claim 17, Lyman and Pook teach the limitations set forth in Claim 10.
	Lyman further discloses the movable surface is an aileron (“Referring now in detail to FIG. 4, an embodiment of the unique integral structural configuration is illustrated in the general direction of arrow 30 which comprises a wing aileron as an example.” Col. 6 lines 43-46).

Regarding Claim 18, Lyman teaches A method of loading a movable surface of an aircraft, comprising: providing a movable surface, including: a front spar extending between opposing movable surface ends (Fig. 4 element 36); a plurality of ribs located at spaced intervals between the movable surface ends and defining a plurality of bays between adjacent pairs of the ribs (Fig. 4 rib 49 shown to be a repeated pattern in the spanwise direction), each rib extending between the front spar and a trailing edge portion of the movable surface and oriented generally parallel to a chordwise direction of the movable surface (Shown in Fig. 4); an upper skin panel and a lower skin panel coupled to the plurality of ribs and the front spar (Upper and lower skin elements 31 and 32 shown in Fig. 4); and placing the movable surface in a non-loaded condition (Not in Flight); and placing the movable surface in a loaded condition (In flight).
	Lyman fails to explicitly teach a plurality of bead stiffeners coupled to an inner surface of at least one of the upper skin panel and the lower skin panel within one or more of the bays, the bead stiffeners within the bays being spaced apart from each other and having a bead stiffener cap having opposing cap ends respectively located proximate the front spar and the trailing edge portion.
	However, Pook teaches a plurality of bead stiffeners (Fig. 1 elements 34) coupled to an inner surface of at least one of the upper skin panel and the lower skin panel within one or more of the bays, the bead stiffeners within the bays being spaced apart from each other (Shown in Fig. 1) and having a bead stiffener cap having opposing cap ends respectively located proximate the front spar and the trailing edge portion (Stiffener caps shown at the ends of elements 34 shown in Fig. 1).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stiffening components of Lyman with the disclosed bead stiffeners of Pook. Doing so would allow for stiffening of the structure while increasing the stiffening support near the leading and trailing edges.

Regarding Claim 19, Lyman and Pook teach the limitations set forth in Claim 18.
	Lyman and Pook fail to explicitly teach the non-loaded condition is associated with the aircraft being substantially non-moving and under a ground static loading in which the movable surface is subjected to gravitational force due to a structural mass of the movable surface; and the loaded condition is associated with the aircraft in motion in which the movable surface is subjected to at least one of: gravitational force and inertial force due to the structural mass of the movable surface; and aerodynamic loads on the movable surface.
	However, it is known in the art that a movable surface will be considered in a loaded state while in flight.  It is common in the art to consider an aerodynamic device to be unloaded while there are no aerodynamic forces being acted on the device. There is no novelty in stating that a part of an aircraft is in a loaded state while in flight and an unloaded state while stationary on the ground.

Claim(s) 3, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyman (US 3775238 A) in view of Pook et al. (US 20120052247 A1) and further in view of Young et al. (US 6244542 B1).

Regarding Claim 3, Lyman and Pook teach the limitations set forth in Claim 1.
	Lyman and Pook fail to explicitly teach a trailing edge wedge removably attachable to the rear spar and extending along the spanwise direction of the rear spar.
	However, Young teaches a trailing edge wedge removably attachable to the rear spar and extending along the spanwise direction of the rear spar (Fig. 5 element 30).
	Lyman, Pook and Young are considered analogous to the claimed invention as they are in the same field of aircraft structure design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable surface of Lyman in view of Pook with the trailing edge wedge of Young. Doing so would allow for more control of the surface while in flight.

Regarding Claim 12, Lyman and Pook teach the limitations set forth in Claim 10.
	Lyman and Pook fail to explicitly teach removably coupling a trailing edge wedge to the rear spar, the trailing edge wedge extending along the spanwise direction of the rear spar and defining the trailing edge portion.
	However, Young teaches removably coupling a trailing edge wedge to the rear spar, the trailing edge wedge extending along the spanwise direction of the rear spar and defining the trailing edge portion (Fig. 5 element 30).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable surface of Lyman in view of Pook with the trailing edge wedge of Young. Doing so would allow for more control of the surface while in flight.

Regarding Claim 20, Lyman and Pook teach the limitations set forth in Claim 18.
	Lyman and Pook fail to explicitly teach removing and replacing a trailing edge wedge attached to a rear spar of the movable surface.
	However, Young teaches removing and replacing a trailing edge wedge attached to a rear spar of the movable surface (Fig. 5 element 30).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable surface of Lyman in view of Pook with the trailing edge wedge of Young. Doing so would allow for more control of the surface while in flight. It is common in the art to replace a damaged part of a movable device. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be possibly allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644